PER CURIAM
Father appeals review judgments under ORS 419B.449 in juvenile dependency proceedings that are subject to the Indian Child Welfare Act (ICWA). He assigns error to the juvenile court’s determination in those judgments that DHS has made “active efforts” to return his child to the care of her family. See ORS 419B.340(1) (requiring juvenile court to assess whether DHS has made “active efforts” to permit a child to stay in, or return to, child’s home in certain orders in dependency cases subject to ICWA). In Dept. of Human Services v. A. B. B., 285 Or App 409, 396 P3d 306 (2017), decided today, we dismissed an appeal by child from the same judgments, concluding that, under State ex rel Juv. Dept. v. Vockrodt, 147 Or App 4, 8, 934 P2d 620 (1997), child’s rights were not sufficiently affected by the judgments to render them appealable under ORS 419A.200(1). For substantially the same reasons as those we articulated in A. B. B., we conclude that the judgments are not appealable by father.
Appeal dismissed.